DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1 and Subspecies 1 - 7, there being no allowable generic or linking claim. Election was made without traverse.
Applicant’s response to Sub-Species is found not persuasive as different operations constitutes species with distinct patentable matters.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-7, 14-20, 24, 25, 28, 30, and 41-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhat et al. (US 2005/0224913, hereinafter Bhat) in view of Ahn et al. (US 2006/0006497, hereinafter Ahn).
	With respect to claims 1 and 41, Bhat discloses a capacitor (fig. 1) comprising: a bottom electrode (34); a top electrode (40) over the bottom electrode; a dielectric film (36/38) between the bottom electrode and the top electrode; and an Al2O3  film between the top electrode and the dielectric film (para 0032; the dielectric film can be hafnium oxide and aluminum oxide can be between hafnium oxide and the top electrode 40).
Bhat does not explicitly disclose that the Al2O3 is doped and the doped Al2O3 film including a first dopant, and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os.
In an analogous art, Ahn discloses that the Al2O3 is doped and the doped Alz2O3 film including a first dopant (Para 0008 - doped Al2O3), and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os (Para 0009 – oxide of hafnium, zirconium etc) .
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claim 17, Bhat a semiconductor device (fig. 1) comprising:

a first source/drain region (26) and a second source/drain region (28), both arranged in upper portions of the substrate; and a capacitor (44) on the substrate, the capacitor comprising a bottom electrode (34), a top electrode (40), a dielectric film (36/38) between the bottom electrode and the top electrode, and a doped Al2O3 film between the top electrode and the dielectric film (para 0032; the dielectric film can be hafnium oxide and aluminum oxide can be between hafnium oxide and the top electrode 40).
the bottom electrode being electrically connected to the first source/drain region (34 electrically connected to 26), the top electrode being over the bottom electrode (40 is over 34).
Bhat does not explicitly disclose that the Al2O3 is doped and the doped Al2O3 film including a first dopant, and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os.
In an analogous art, Ahn discloses that the Al2O3 is doped and the doped Alz2O3 film including a first dopant (Para 0008 - doped Al2O3), and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os (Para 0009 – oxide of hafnium, zirconium etc) .
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claim 25, Bhat discloses a method of fabricating a capacitor (Para 0001), the method comprising: forming a bottom electrode (34 of fig. 1); forming a dielectric film (36/38) on the bottom electrode; forming am Alz2O3 film on the dielectric 
Bhat does not explicitly disclose that the Al2O3 is doped and the doped Al2O3 film including a first dopant, and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os.
In an analogous art, Ahn discloses that the Al2O3 is doped and the doped Alz2O3 film including a first dopant (Para 0008 - doped Al2O3), and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os (Para 0009 – oxide of hafnium, zirconium etc) .
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claims 2 and 19, Bhat/Ahn discloses the capacitor of claim 1. 
Bhat does not explicitly disclose wherein the first dopant comprises one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, and Lu.
In an analogous art, Ahn discloses wherein the first dopant comprises one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, and Lu  (Para 0008- zirconium, hafnium etc.).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claim 3, Bhat/Ahn discloses the capacitor of claim 1.

In an analogous art, Ahn discloses wherein the doped AlzO3 film comprises the first dopant in an amount greater than 0 at % and less than 50 at% (Para 0033- 0.1% - 33%).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claims, 4, 18, 28, Bhat/Ahn discloses the capacitor of claim 1.
Bhat does not explicitly disclose wherein the doped Al2O3 film further comprises a second dopant that is different from the first dopant, and an oxide comprising a same element as the second dopant has a higher dielectric constant than the dielectric constant of Al2Os3.
In an analogous art, Ahn discloses wherein the doped Al2O3 film further comprises a second dopant that is different from the first dopant (Para 0008; Zr, Hf and Ti), and an oxide comprising a same element as the second dopant has a higher dielectric constant than the dielectric constant of Al2Os3 (Para 0009).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claim 5, Bhat/Ahn discloses the capacitor of claim 4.
Bhat does not explicitly disclose wherein the second dopant comprises one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, and Lu.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claims, 6, 20, and 30, Bhat/Ahn discloses the capacitor of claim 4.
Bhat does not explicitly disclose wherein the first dopant and the second dopant are present in an amount greater than 0 at% and less than 50 at% in total in the doped Alz2O3 film.
In an analogous art, Ahn discloses wherein the first dopant and the second dopant are present in an amount greater than 0 at% and less than 50 at% in total in the doped Alz2O3 film (Para 0033- 0.1% - 33%).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claim 7, Bhat/Ahn discloses the capacitor of claim 1.
Bhat discloses wherein the bottom electrode directly contacts the dielectric film (36 directly contacts 34).
With respect to claim 14, Bhat/Ahn discloses the capacitor of claim 1.

With respect to claims, 15 and 24, Bhat/Ahn discloses the capacitor of claim 1.
Bhat discloses wherein the top electrode directly contacts a top surface of the doped Al2O3 film, and the dielectric film directly contacts a bottom surface of the doped Alz2Os3 film (fig. 1).
With respect to claim 16, Bhat/Ahn discloses the capacitor of claim 1.
	Bhat discloses wherein the top electrode comprises TiN, MoN, CoN, TaN, TiAIN, TaAIN, W, Ru, RuO2g, SrRuOs, Ir, IrO2, Pt, PtO, (Ba,Sr)RuO3 (BSRO), CaRuOs (CRO), (La,Sr)CoO3 (LSCO), or a combination thereof (Para 0035; TiN).
With respect to claim 42, Bhat discloses a semiconductor device comprising: the capacitor of claim 41 (Para 0002).
With respect to claim 43, Bhat discloses an electronic device comprising: the capacitor of claim 41 (Para 0002).

Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhat/Ahn and further in view of Basceri et al. (US 2003/0168750, hereinafter Basceri).
With respect to claim 21, Bhat/Ahn discloses the semiconductor device of claim 17.

In an analogous art, Basceri discloses wherein the bottom electrode comprises a metal nitride represented by MM'N, M is a metal element, M' is an element that is different from M, and N is nitrogen (Para 0010; TiBN).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Bhat/Ahn's disclosed inventions by having wherein the bottom electrode comprises a metal nitride represented by MM'N in order to manufacture a semiconductor device according to required specifications.
With respect to claim 22, Bhat/Ahn discloses the semiconductor device of claim 21.
Bhat/Ahn does not explicitly wherein M is Be, B, Na, Mg, Al, Si, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po, Fr, Ra, Ac, Th, Pa, or U, and M' is H, Li, Be, B, N, O, Na, Mg, Al, Si, P, S, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, As, Se, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po, Fr, Ra, Ac, Th, Pa, or U.
In an analogous art, Basceri discloses wherein M is B (Para 0010- TiBN) and M' is Ti (Para 0010- TiBN).

With respect to claim 23, Bhat/Ahn discloses the semiconductor device of claim 21.
Bhat/Ahn does not explicitly disclose wherein, the metal nitride is represented by MxM',Nz, 0<x<=2, 0<y<=2, and0<z<=4. 
In an analogous art, Basceri discloses wherein, the metal nitride is represented by MxM',Nz, 0<x<=2, 0<y<=2, and0<z<=4 (Para 0010- TiBN).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Bhat/Ahn's disclosed inventions by having wherein the bottom electrode comprises a metal nitride represented by MM'N in order to manufacture a semiconductor device according to required specifications.

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bhat/Ahn and further in view of Zhang et la. (US 2002/0140011, hereinafter Zhang).
With respect to claim 27, Bhat/Ahn discloses the method of claim 25.
Bhat/Ahn does not explicitly wherein the forming the doped Al2O3 film comprises depositing Al, O, and a same element as the first dopant on the dielectric film by an in-situ process, and the same element as the first dopant is Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, or Lu.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Bhat/Ahn's disclosed inventions by adding Zhang’s disclosure in order to manufacture a semiconductor device according to required specifications.
Allowable subject matter
Claims 31, 26 and 29 are objected to objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 32-40 are objected by virtue of dependency on claim 31. 
The following is a statement of reasons for the indication of allowable subject matter: prior art of record as applied does not disclose or render obvious the steps of claims 31, 26 and 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816